 1   McGREGOR W. SCOTT
     United States Attorney
 2   JESSICA A. MASSEY
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff,
 6   United States of America
 7                                   UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,           )            CASE NO. 1:19-cr-00251-DAD-BAM
                                         )
11                     Plaintiff,        )
                                         )            STIPULATION REGARDING EXCLUDABLE
12                                       )            TIME PERIODS UNDER SPEEDY TRIAL ACT
     vs.                                 )            AND ORDER
13                                       )
     EUGENE DAJOHN MARSHALL,             )            Date: April 13, 2020
14                                       )            Time: 1:00 PM
                                         )            Judge: Hon. Barbara A. McAuliffe
15                     Defendant.        )
     ____________________________________)
16

17
             This case is set for status conference on April 13, 2020. On March 17, 2020, this Court
18
     issued General Order 611, which suspends all jury trials in the Eastern District of California
19
     scheduled to commence before May 1, 2020. This General Order was entered to address public
20
     health concerns related to COVID-19. On March 18, 2020, General Order 612 ordered all of the
21
     courthouses in the Eastern District of California were closed to the public. On March 30, 2020,
22
     General Order 614 issued, authorizing video/teleconferencing for Criminal Proceedings for all
23
     events listed in Section 15002(b) of the Coronavirus Aid, Relief and Economic Security
24
     (CARES) Act. Additionally, because the defense is continuing to review the discovery in this
25
     matter, and plea negotiations are expected to continue, the parties, through their respective
26
     attorneys, stipulate that the status conference be continued to Monday June 8, 2020.
27
             Although the General Orders address the district-wide health concern, the Supreme Court
28

     STIPULATION REGARDING EXCLUDABLE TIME
     PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
     ORDER CONTINUING STATUS CONFERENCE                                                                1
 1   has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular

 3   case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there

 4   can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be

 5   harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir.

 6   2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 7   findings on the record “either orally or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

 9   mandatory and inexcusable—the General Order requires specific supplementation. Ends-of-

10   justice continuances are excludable only if “the judge granted such continuance on the basis of his

11   findings that the ends of justice served by taking such action outweigh the best interest of the

12   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period

13   is excludable unless “the court sets forth, in the record of the case, either orally or in writing, its

14   reason or finding that the ends of justice served by the granting of such continuance outweigh the

15   best interests of the public and the defendant in a speedy trial.” Id.

16           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local

17   Code T4). Although the Speedy Trial Act does not directly address continuances stemming from

18   pandemics, natural disasters, or other emergencies, this Court has discretion to order a

19   continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-

20   justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764
21   (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing

23   Furlow to exclude time following the September 11, 2001, terrorist attacks and the resultant

24   public emergency). The coronavirus is posing a similar, albeit more enduring, barrier to the

25   prompt proceedings mandated by the statutory rules.

26           In light of the societal context created by the foregoing, this Court should consider the
27   following case-specific facts in finding excludable delay appropriate in this particular case under

28   the ends-of-justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should

     STIPULATION REGARDING EXCLUDABLE TIME
     PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
     ORDER CONTINUING STATUS CONFERENCE                                                                        2
 1   designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th

 2   Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

 3                                            STIPULATION

 4           Plaintiff United States of America, by and through its counsel of record, and defendant, by

 5   and through defendant’s counsel of record, hereby stipulate as follows:

 6           1. By previous order, this matter was set for status on April 13, 2020.

 7           2. By this stipulation, the parties now move to continue the status conference until June

 8   8, 2020, and to exclude time between April 13, 2020, and June 8, 2020, under Local Code T4.

 9           3. The parties agree and stipulate, and request that the Court find the following:

10                   a. The government has represented that the discovery associated with this case

11           includes investigative reports, documents, and dozens of audio/video files. The

12           government is in the process of determining whether and how it can redact portions of

13           outstanding audio/video files not yet provided discovery due to safety concerns involving

14           a potential witness.

15                   b. Counsel for defendant desires additional time to confer with her client about a

16           possible resolution, to review yet provided discovery, and to otherwise prepare for trial.

17                   c. Counsel for defendant believes that failure to grant the above-requested

18           continuance would deny her the reasonable time necessary for effective preparation,

19           taking into account the exercise of due diligence.

20                   d. The government concurs a continuance is necessary.
21                   e. In addition to the public health concerns cited by General Order 611 and

22           presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly

23           apt in this case because counsel or other relevant individuals have been encouraged to

24           telework and minimize personal contact to the greatest extent possible. It will be difficult

25           to avoid personal contact should the hearing proceed.

26                   f. Based on the above-stated findings, the ends of justice served by continuing
27           the case as requested outweigh the interest of the public and the defendant in a trial within

28           the original date prescribed by the Speedy Trial Act.

     STIPULATION REGARDING EXCLUDABLE TIME
     PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
     ORDER CONTINUING STATUS CONFERENCE                                                                     3
 1                   g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §

 2           3161, et seq., within which trial must commence, the time period of April 13, 2020 to June

 3           8, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

 4           [Local Code T4] because it results from a continuance granted by the Court at the parties’

 5           request on the basis of the Court’s finding that the ends of justice served by taking such

 6           action outweigh the best interest of the public and the defendant in a speedy trial.

 7           4. Nothing in this stipulation and order shall preclude a finding that other provisions of

 8   the Speedy Trial Act dictate that additional time periods are excludable from the period within

 9   which a trial must commence.

10           IT IS SO STIPULATED.

11
     Dated: April 8, 2020                                          MCGREGOR W. SCOTT
12                                                                 United States Attorney
13

14                                                                 /s/ JESSICA A. MASSEY
                                                                   JESSICA A. MASSEY
15                                                                 Assistant United States Attorney

16
     Dated: April 8, 2020                                          /s/ CAROL ANN MOSES
17                                                                 CAROL ANN MOSES
                                                                   Counsel for Defendant
18
                                                                   EUGENE DAJOHN MARSHALL
19

20                                                 ORDER

21           IT IS SO ORDERED that the Status Conference is continued from April 13, 2020 to June

22   8, 2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded
23
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
24
     IT IS SO ORDERED.
25

26       Dated:     April 8, 2020                              /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

     STIPULATION REGARDING EXCLUDABLE TIME
     PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
     ORDER CONTINUING STATUS CONFERENCE                                                                   4
